OPINION — AG — FUNDS DERIVED FROM THE SALE OF BONDS AUTHORIZED BY HOUSE BILL NO. 1, HOUSE BILL NO. 3 OF THE TWENTY SECOND SESSION MAY NOT BE USED FOR THE PURPOSE OF DEMOLISHING A BUILDING ON THE SITE OF THE PAULS VALLEY STATE SCHOOL, WHERE SAID BUILDING IS ONE WHICH WAS REPLACED BY A NEW BUILDING, NOW BEING USED, WHICH WAS CONSTRUCTED BY USING FUNDS DERIVED BY THE SALE OF SAID BONDS. WE DO NOT BEFORE US ANY QUESTION AS TO THE USE OF SAID FUNDS TO DEMOLISH A BUILDING WHERE SAID BUILDING OCCUPIES THE SITE ON WHICH A NEW  BUILDING IS TO BE BUILT FROM SAID BOND MONIES, AND THEREFORE EXPRESS NO OPIN. CITE: ARTICLE X, SECTION 19, ARTICLE X, SECTION 31 (JAMES P. GARRETT)